NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ____________

                                         No. 14-1661
                                        ____________

                             UNITED STATES OF AMERICA

                                               v.

                                     TYREEK STYLES,
                                               Appellant
                                       ____________

                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                (E.D. Pa. 2-10-cr-00770-015)
                      District Judge: Honorable Michael M. Baylson
                                       ____________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   September 8, 2014

              Before: FISHER, JORDAN and HARDIMAN, Circuit Judges.

                                  (Filed: October 8, 2014 )
                                       ____________

                                OPINION OF THE COURT
                                     ____________

FISHER, Circuit Judge.

       Appellant Tyreek Styles appeals his conviction and sentence for aiding and

abetting the attempted possession with the intent to distribute cocaine. Styles challenges

the district court’s denial of his motions for acquittal and a new trial, the district court’s
decision not to read or play back certain testimony for the jury during deliberations, and

the reasonableness of his sentence. We will affirm.1

                                              I.

       We write principally for the parties, who are familiar with the factual context and

legal history of this case. Therefore, we will set forth only those facts that are necessary

to our analysis.

       In 2009, a multistate task force began investigating a suspected drug trafficking

organization in Philadelphia headed by Bellvin Smith. The task force suspected that

Smith and others traveled to Las Vegas and Los Angeles to purchase powder cocaine,

crack cocaine, and marijuana and transported the drugs to the Philadelphia area for sale.

       On July 25, 2012, a grand jury in the Eastern District of Pennsylvania indicted

Styles and ten others for crimes related to the drug trafficking scheme. The grand jury

charged Styles with one count of conspiracy to distribute five kilograms or more of

cocaine, 280 grams or more of crack cocaine base, and marijuana, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), and (b)(1)(D) and 846, and one count of attempted

possession with the intent to distribute 500 grams or more of cocaine, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(B) and 846, and 18 U.S.C. § 2.




       1
        Styles’s codefendant, Zachary Chambers, has also appealed his conviction and
sentence. See Docket No. 13-3518. We address his appeal with a separate opinion and
judgment.

                                              2
       At trial, Bellvin Smith testified about his relationship with Styles. Smith testified

that Styles knew Smith sold narcotics; that Styles exchanged small bills for large bills to

help Smith transport cash more easily; that Styles had driven Smith to Los Angeles twice,

knowing that Smith intended to buy narcotics there; and that Styles had brought between

$15,000 and $20,000 to the Philadelphia airport on one occasion, intending to bring the

money to Las Vegas and knowing that Smith would use it to buy drugs, although the trip

was cancelled.

       The jury found Styles not guilty of the conspiracy charge but found him guilty of

the attempted possession charge. Styles filed a motion for acquittal and a motion for a

new trial, both of which the district court denied. The district court sentenced Styles to

72 months of incarceration, three years of supervised release, and a $3,000 fine. Styles

filed a timely notice of appeal.

                                             II.

       The district court had jurisdiction over this criminal action under 18 U.S.C.

§ 3231. We exercise jurisdiction to review the district court’s judgment of conviction

under 28 U.S.C. § 1291 and to review the sentence imposed under 18 U.S.C. § 3742(a).

                                             III.

                                             A.

       Styles contends that no reasonable jury could convict him of attempted possession

with intent to distribute 500 grams or more of cocaine, so the district court should have


                                              3
granted his motion for acquittal under Federal Rule of Criminal Procedure 29.

Alternatively, he argues that the verdict went against the weight of the evidence, so the

district court should have granted his motion for a new trial under Rule 33.

       We review a district court’s decision on a Rule 29 motion for acquittal de novo

“and independently apply the same standard the district court uses in deciding the

motion.” United States v. Caraballo-Rodriguez, 726 F.3d 418, 424 (3d Cir. 2013) (en

banc). The Court reviews the evidence presented at trial in the light most favorable to the

Government to determine whether any reasonable trier of fact could find each essential

element of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319

(1979). We review a district court’s decision on a Rule 33 motion for a new trial for

abuse of discretion. See United States v. Jasin, 280 F.3d 355, 360 (3d Cir. 2002). A new

trial is warranted if the jury’s verdict is contrary to the weight of the evidence and if

“there is a serious danger that a miscarriage of justice has occurred—that is, that an

innocent person has been convicted.” United States v. Johnson, 302 F.3d 139, 150 (3d

Cir. 2002) (internal quotation marks omitted).

       The grand jury charged Styles with violating 21 U.S.C. §§ 841(a)(1) and 846 and

18 U.S.C. § 2. Section 2 provides, “Whoever commits an offense against the United

States or aids, abets, counsels, commands, induces or procures its commission, is

punishable as a principal.” 18 U.S.C. § 2(a). In other words, a person who aids and abets

a violation of federal law is punished as though he committed the violation himself. To


                                               4
convict Styles of aiding and abetting the attempted possession with intent to distribute

500 grams or more of cocaine, the Government needed to prove beyond a reasonable

doubt that (1) someone attempted to possess 500 grams or more of cocaine with the intent

to distribute it; (2) Styles knew about the commission of the offense; and (3) Styles acted

with the specific intent to facilitate the offense. See United States v. Petersen, 622 F.3d
196, 208 (3d Cir. 2010).

       Based on Bellvin Smith’s testimony, a reasonable trier of fact could find beyond a

reasonable doubt that (1) Smith attempted to possess 500 grams or more of cocaine with

the intent to distribute it; (2) Styles knew Smith was trying to possess 500 grams or more

of cocaine with the intent to distribute it; and (3) Styles exchanged smaller bills for larger

bills, carried cash on his person, drove Smith to Los Angeles, and performed other

actions with the specific intent of helping Smith possess 500 grams or more of cocaine to

distribute it in Philadelphia.

       Accordingly, we find there was sufficient evidence for the jury to convict Styles of

aiding and abetting the attempted possession with the intent to distribute 500 grams or

more of cocaine. We also find that the verdict was not against the weight of the evidence

and that no miscarriage of justice has occurred. Therefore, the district court did not err in

denying the Rule 29 and Rule 33 motions.




                                              5
                                              B.

       Styles argues that the district court should have granted the jury’s request to read

back a portion of Smith’s testimony during their deliberations. Styles asks us to review

this claim for plain error, our standard of review when a defendant has not objected to the

district court’s decision. Fed. R. Crim. P. 52(b). But when a defendant “affirmatively

state[s] that [he is] satisfied” with the district court’s decision, he may not subsequently

challenge the decision on appeal. Gov’t of V.I. v. Bradshaw, 569 F.2d 777, 781 (3d Cir.

1978); see also United States v. Maury, 695 F.3d 227, 256-57 (3d Cir. 2012) (if a

defendant requests a particular jury instruction and the district court adopts it, the

defendant waives appeal on that issue unless a change in law has occurred).

       During deliberations, the jury asked that testimony of three witnesses concerning a

certain day be read back to them. The district court suggested that pulling out the three

witnesses’ requested testimony from the hours of recordings would be time-consuming.

The Government agreed and proposed instructing the jury to rely on their memories of

the testimony. Defense counsel stated at that time, “I agree, Your Honor.” J.A. 102.

Accordingly, the court instructed the jury to rely on their memories of the witnesses’

testimony.

       Because Styles, through counsel, affirmatively expressed agreement with the

district court’s response to the jury’s request, he has waived any challenge to the district

court’s decision, and we will not review this issue.


                                              6
                                             C.

       Finally, Styles argues that his sentence is substantively unreasonable because the

district court should have given him a two-level reduction in his advisory Guidelines

offense level under U.S.S.G. § 3B1.2(b) as a minor participant in the offense, because the

Sentencing Commission has proposed a two-level offense-level reduction for all drug

quantities listed in the Table in § 2D1.1, and because he is susceptible to abuse in prison

as a former correctional officer. We review the substantive reasonableness of a sentence

for abuse of discretion. United States v. Lopez-Reyes, 589 F.3d 667, 670 (3d Cir. 2009).

       The district court considered these arguments at Styles’s sentencing and did not

abuse its discretion. The district court reasonably determined Styles was not a minor

participant in the offense. The district court did not err in denying Styles an offense-level

reduction based on a proposed Guidelines amendment that Congress may yet reject and

that he may be able to secure through a post-conviction motion. And the district court

did not unreasonably weigh the significance of Styles’s employment as a prison guard in

determining an appropriate sentence, particularly in light of the below-Guidelines

sentence Styles actually received. Therefore, the district court did not abuse its discretion

in imposing a sentence of 72 months of incarceration.

                                            IV.

       For the reasons above, we will affirm Styles’s conviction and sentence.




                                              7